 Case 8:20-cv-01979-DOC-ADS Document 26 Filed 12/01/20 Page 1 of 4 Page ID #:475




 1 WILSHIRE LAW FIRM
     JUSTIN F. MARQUEZ, State Bar No. 262417
 2 justin@wilshirelawfirm.com
     THIAGO COELHO, State Bar No. 324715
 3 thiago@wilshirelawfirm.com

 4 ROBERT DART, State Bar. No. 264060
     rdart@wilshirelawfirm.com
 5   CINELA AZIZ, State Bar No. 318192
     cinela@wilshirelawfirm.com
 6   APRIL YANG, State Bar No. 330951
     april@wilshirelawfirm.com
 7   3055 Wilshire Blvd., 12th Floor
     Los Angeles, California 90010
 8   Telephone: (213) 381-9988
     Facsimile: (213) 381-9989
 9

10 Attorney for Plaintiff Joseph Mier and the Proposed Class

11 [ADDITIONAL COUNSEL OF RECORD IDENTIFIED BELOW]

12
                         UNITED STATES DISTRICT COURT
13                      CENTRAL DISTRICT OF CALIFORNIA
14

15 JOSEPH MIER, individually, and on        ) Case No.: 8:20-cv-01979 DOC (ADSx)
     behalf of others similarly situated,   )
16                                          ) CLASS ACTION
17                Plaintiff,                )
           vs.                              ) JOINT CASE SCHEDULE
18                                          )
19 CVS HEALTH, Rhode Island                 )
     Corporation and Does 1 to 100,         )
20 inclusive,                               )
21                                          )
                  Defendants.               )
22                                          )
23                                          )
                                            )
24                                          )
25                                          )
                                            )
26                                          )
27                                          )
28
                                             i
                                    JOINT CASE SCHEDULE
  Case 8:20-cv-01979-DOC-ADS Document 26 Filed 12/01/20 Page 2 of 4 Page ID #:476




 1 STEPTOE & JOHNSON LLP
   Carol R. Brophy, (SBN 155767)
 2
   cbrophy@steptoe.com
 3 Danielle Vallone, (SBN 302497)
   dvallone@steptoe.com
 4
   One Market Plaza, Spear Tower, Suite 3900
 5 San Francisco, California 94105
   Telephone: (415) 365-6700; Fax: (415) 365-6699
 6
 7 Melanie Ayerh (SBN 303211)
 8 mayerh@steptoe.com
   633 West Fifth Street, Suite 1900
 9 Los Angeles, California 90071
10 Telephone: (213) 439-9432; Fax: (213) 439-9599
11 Anthony Hopp (Illinois SBN 6199290) (admitted pro hac vice)
12 ahopp@steptoe.com
   227 West Monroe St., Suite 4700,
13 Chicago, Illinois 60606
14 Telephone: (312) 577-1249;
   Facsimile: (312) 577-1370
15
   Attorneys for Defendant CVS PHARMACY, INC., and Defendant-Intervenor Vi-
16 Jon, LLC
17
18
19
20
21
22
23
24
25
26
27
28
                                        -ii-
                              JOINT CASE SCHEDULE
 Case 8:20-cv-01979-DOC-ADS Document 26 Filed 12/01/20 Page 3 of 4 Page ID #:477




 1           In accordance with the agreement reached during the December 1, 2020
 2 Scheduling Conference, Plaintiff Joseph Mier (“Plaintiff”), Defendant CVS

 3 Pharmacy, Inc. (“CVS”) and Defendant-Intervenor Vi-Jon, LLC, by and through

 4 their counsel, hereby provide the following Joint Case Schedule:

 5                  EVENT                                      DEADLINE
     Motion to Amend Pleadings                    November 30, 2020
 6

 7   Motion for Class Certification               March 15, 2021
 8   Opposition to Class Certification            April 5, 2021
 9
     Reply in Support of Class Certification      April 12, 2021
10

11   Class Certification Hearing                  Monday, April 26, 2021

12   Fact Discovery Cut-Off Date                  September 7, 2021
13
     Expert Disclosures                           September 13, 2021
14
     Rebuttal Expert Disclosures                  September 27, 2021
15

16   Expert Discovery Cut-Off                     October 15, 2021

17   Final Motion Cut-Off Date                    Monday, November 15, 2021
18
     Final Pretrial Conference                    Monday, December 13, 2021
19
     Trial                                        Tuesday, January 25, 2022
20

21

22   DATED: December 1, 2020              STEPTOE & JOHNSON LLP
23

24                                        By: /s/ Melanie Ayerh
                                                Carol R. Brophy
25                                              Melanie Ayerh
26                                               Danielle Vallone
                                                 Anthony Hopp
27                                        Attorneys for Defendant
28                                        CVS PHARMACY, INC
                                               1
                                      JOINT CASE SCHEDULE
 Case 8:20-cv-01979-DOC-ADS Document 26 Filed 12/01/20 Page 4 of 4 Page ID #:478




 1
 2
 3   DATED: December 1, 2020       WILSHIRE LAW FIRM, PLC
 4
 5                                 By: /s/ Thiago Coelho________
                                          Justin F. Marquez
 6
                                          Thiago Coelho
 7                                        Robert Dart
                                          Cinela Aziz
 8
                                          April Yang
 9
10                                 Attorneys for PLAINTIFF and
11                                      THE PUTATIVE CLASS

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                       -2-
                             JOINT CASE SCHEDULE
